DECISION
The application of the above-named defendant for a review of the sentence of 3 years with 15 days jail time credit for Assault Second Degree imposed on January 20, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
This sentence was imposed after revocation of suspended sentence. The original crime was a knifing. It therefore appears that this sentence is sufficiently lenient. The Board would like to thank Mr. Nick Verwolf, Esq., of the Montana Defender Project for his assistance to the defendant and this Board.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.